PER CURIAM.
Appellant was convicted of burglary. At trial he requested the court to instruct the jury as to the maximum and minimum sentences which could be imposed upon conviction. The court’s denial of that request was error, Tascano v. State, 393 So.2d 540 (Fla.1980), requiring that we reverse the judgment and remand this cause to the trial court for a new trial. This disposition of the case makes it unnecessary to reach the other issues raised on appeal.
REVERSED AND REMANDED FOR A NEW TRIAL.
DOWNEY and BERANEK, JJ., and OWEN, WILLIAM C., Jr., Associate Judge, concur.